DETAILED ACTION
This non-final action is in response to application filed on 02/28/2019. Claims 1-19 are pending, with claims 1 and 13 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the National Stage of International Application No. PCT/CA2017/051020, filed August 30, 2017, which claims priority from U.S. Provisional Application Serial No. 62/381,930, filed August 31, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 7, 13 and 18 are objected to because of the following informalities: 
For claims 1 and 13, abbreviation “AI” is used without first defining the terms. 
For claim 2, abbreviation “MIME” is used without first defining the terms. 

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is an apparatus; however, it does not comprise any physical element because the claimed “signature scanner,” “AI scanner” and “controller” can be just software constructs. Applicant is advised to amend the claim to recite physical elements of the apparatus to overcome this rejection.
Claims 2-12 and 14-19 are dependent claims, and thus are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paithane et al. (US 2015/0220735, published Aug. 6, 2015).
As per claim 1, Paithane discloses an apparatus for network-based, malware analysis (Paithane Fig. 1, Malicious Content Detection (MCD) System 110) comprising: 
a signature scanner configured to scan incoming network-based content with signature-based scanning to identify known threat content (Paithane par. 51, heuristics engine 170 may examine the metadata or attributes of the captured objects and/or the code image (e.g., a binary image of an executable) to determine whether a certain portion of the captured objects matches or has a high correlation with a predetermined pattern of attributes that is associated with a malicious attack); 
an Al scanner (Paithane par. 19, third analysis stage may use pre-defined rules to determine whether the suspect object should be classified as malware. To that end, the rules used in the third analysis stage may be developed through experiential knowledge and machine learning techniques) configured to: 
assign a risk value, using an Al scan, to the network content which has not been identified as a known threat in the signature-based scanning step (Paithane par. 19, third analysis stage may generate a confidence score (e.g., a weight) for each of the suspect objects related to the probability that it is malicious); 
identify content having been assigned a risk score below a safe threshold value as safe content (Paithane par. 20, Where the overall confidence score is not sufficiently high to classify the suspect object as malware (e.g., above a threshold), the object may be classified as benign or as requiring further forensic analysis); and 

a controller configured, based on the scans: 
to allow safe content (Paithane par. 92, When the object is classified as benign, the intercepted/received object may be permitted to reach the client device); and 
to block threat content (Paithane par. 20, Where the suspect object is classified as malware, the MCD system may issue an alert or otherwise report its findings, including its confidence score that led to that classification. Security or network professionals may use the information in the report in deciding on remedial actions to be taken in light of the malware).  

As per claim 3, Paithane discloses the apparatus according to claim 1, the network-based content comprises one or more attachments (see Paithane par. 53, a suspicious object under test may include an email message that includes a Portable Document Format (PDF) attachment).  

As per claim 4, Paithane discloses the apparatus according to claim 1, wherein the signature scanner is configured to scan the content in parallel (Paithane par. 46, the heuristics engine 170 may be one or more software modules executed by a processor, and the scheduler 180, the analysis engine 190, the VMM 193, the filtering and 

As per claim 5, Paithane discloses the apparatus according to claim 1, wherein the Al scanner is configured to scan the content in parallel (Paithane par. 46, the heuristics engine 170 may be one or more software modules executed by a processor, and the scheduler 180, the analysis engine 190, the VMM 193, the filtering and reporting module 195, and/or the virtual machines instances 196 may be one or more software modules executed by a different processor).  

As per claim 6, Paithane discloses the apparatus according to claim 1, wherein the safe threshold is equal to the threat threshold (see Paithane par. 20, same threshold for classifying malware or benign).  

Claim 13 is a method claim reciting similar subject matters to those recited in the apparatus claim 1, and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paithane et al. (US 2015/0220735, published Aug. 6, 2015) and Yang et al. (US 8584233, published Nov. 12, 2013).
As per claim 2, Paithane discloses the apparatus according to claim 1, but does not explicitly disclose:
the network-based content comprises MIME objects.  
Yang teaches:
the network-based content comprises MIME objects (see Yang 6:47-7:66, Email is another type of web content that may be used to deliver viruses … MIME).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paithane with the teaching of Yang for the network-based content comprises MIME objects.
One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting malware in the network-based content comprising MIME objects.

As per claim 12, Paithane discloses the apparatus according to claim 1, but does not explicitly disclose:
the apparatus is configured to identify different types of malware identified as threat content.  
Yang teaches:
the apparatus is configured to identify different types of malware identified as threat content (see Yang 9:11-15, rules may indicate which type of malware receives 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paithane with the teaching of Yang for the apparatus is configured to identify different types of malware identified as threat content.
One of ordinary skilled in the art would have been motivated because it offers the advantage of protecting the system from various malware types.

As per claim 14, Paithane as modified discloses the apparatus according to claim 2. Paithane further discloses the network-based content includes one or more attachments (see Paithane par. 53, a suspicious object under test may include an email message that includes a Portable Document Format (PDF) attachment).  

As per claim 15, Paithane as modified discloses the apparatus according to claim 2. Paithane further discloses wherein the signature scanner is configured to scan the content in parallel (Paithane par. 46, the heuristics engine 170 may be one or more software modules executed by a processor, and the scheduler 180, the analysis engine 190, the VMM 193, the filtering and reporting module 195, and/or the virtual machines instances 196 may be one or more software modules executed by a different processor).  



As per claim 17, Paithane as modified discloses the apparatus according to claim 2. Paithane further discloses wherein the safe threshold is equal to the threat threshold (see Paithane par. 20, same threshold for classifying malware or benign).  

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paithane et al. (US 2015/0220735, published Aug. 6, 2015) and O'Connor (US 2016/0352772, filed May 27, 2016).
As per claim 7, Paithane discloses the apparatus according to claim 1, wherein the threat threshold is higher than the threat threshold (see Paithane par. 68, first threshold, lower threshold), and the Al scanner is configured to: 
identify suspicious content (see Paithane par. 68, determine if further analysis is needed for the suspect object). 
Paithane not explicitly disclose:
suspicious content having been assigned a risk score below the threat threshold and above the safe threshold.  
O'Connor teaches:

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paithane with the teaching of O'Connor for suspicious content having been assigned a risk score below the threat threshold and above the safe threshold.
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing the system to classify content as malicious, benign or further analysis needed using two thresholds system.

As per claim 10, Paithane as modified discloses the apparatus according to claim 7. Paithane further discloses wherein the apparatus comprises a behavioural scanner (Paithane par. 88, During this first stage of analysis, operations and associated parameters may be compared with those expected for the relevant process), and the apparatus is configured to run suspicious content in a isolated virtual environment to determine whether the suspicious content can be allowed to run or blocked (Paithane par. 86, each monitor 197 monitors a different set of process operations based on their associated process 203 within the VM instance; see Paithane par. 88, performing a look-up of the captured operation in a table or other data structure of expected operations (called a "whitelist") for the process), perform a look-up in a data structure of .  
  
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paithane et al. (US 2015/0220735, published Aug. 6, 2015), O'Connor (US 2016/0352772, filed May 27, 2016) and Nachenberg et al. (US 8904520, published Dec. 2, 2014).
As per claim 8, Paithane as modified discloses the apparatus according to claim 7. Paithane further discloses wherein the controller is configured to notify the user of identified suspicious content (see Paithane par. 92, the object may be classified as requiring further forensic analysis. This classification and score may be reported to a user, a network administrator, and/or a security professional).
Paithane does not explicitly disclose:
prompt the user for input regarding how to process the identified suspicious content.  
Nachenberg teaches:
prompt the user for input regarding how to process the identified suspicious content (Nachenberg 6:15-18, the malware scanning module 320 may display the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Paithane with the teaching of Nachenberg for prompting the user for input regarding how to process the identified suspicious content.
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing user to decide what to do with the identified suspicious content.

As per claim 9, Paithane as modified discloses the apparatus according to claim 8. Paithane does not explicitly disclose:
the controller is configured to: receive information from other users of the system regarding how to process suspicious content; and 
provide this information to the user to allow the user to base their input on information received from other users.  
Nachenberg teaches:
the controller is configured to: receive information from other users of the system regarding how to process suspicious content (Nachenberg 6:15-18, the malware scanning module 320 may display the reputation information associated with the entity to a user of the client 150 in association with a prompt which allows the user to elect whether or not to remove the entity; Nachenberg 7:35-37, The reputation information can include information provided by the clients 150); and 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Paithane with the teaching of Nachenberg for prompting the user for input regarding how to process the identified suspicious content.
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing user to decide what to do with the identified suspicious content.

As per claim 19, Paithane as modified discloses the apparatus according to claim 8. Paithane further discloses wherein the apparatus includes a behavioural scanner (Paithane par. 88, During this first stage of analysis, operations and associated parameters may be compared with those expected for the relevant process), and the apparatus is configured to run suspicious content in a isolated virtual environment to determine whether the suspicious content can be allowed to run or blocked (Paithane par. 86, each monitor 197 monitors a different set of process operations based on their associated process 203 within the VM instance; see Paithane par. 88, performing a look-up of the captured operation in a table or other data structure of expected operations (called a "whitelist") for the process), perform a look-up in a data structure of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paithane et al. (US 2015/0220735, published Aug. 6, 2015) and White (US 2013/0091579, published Apr. 11, 2013).
As per claim 11, Paithane discloses the apparatus according to claim 1, but does not explicitly disclose:
the content is processed through the malware analysis at rates of at least 1 Gbps.  
White teaches:
the content is processed through the malware analysis at rates of at least 1 Gbps (see White par. 84, detecting zero-day RegEx attack patterns and signatures at a line rate (e.g., 1 Gbps)).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Paithane with the teaching of White for the content is processed through the malware analysis at rates of at least 1 Gbps.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paithane et al. (US 2015/0220735, published Aug. 6, 2015), Yang et al. (US 8584233, published Nov. 12, 2013) and O'Connor (US 2016/0352772, filed May 27, 2016).
As per claim 18, Paithane as modified discloses the apparatus according to claim 2. Paithane further discloses wherein the threat threshold is higher than the threat threshold (see Paithane par. 68, first threshold, lower threshold), and the Al scanner is configured to: 
identify suspicious content (see Paithane par. 68, determine if further analysis is needed for the suspect object). 
Paithane not explicitly disclose:
suspicious content having been assigned a risk score below the threat threshold and above the safe threshold.  
O'Connor teaches:
suspicious content having been assigned a risk score below the threat threshold and above the safe threshold (see O'Connor par. 35, score above a first threshold it may be added to a block list, score below a second threshold, it may be white listed, score between the thresholds it may remain unclassified or subjected to additional analysis).  

One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing the system to classify content as malicious, benign or further analysis needed using two thresholds system.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9223972 B1; Dynamically Remote Tuning Of A Malware Content Detection System
A first detection module the detection modules, when executed by the processor, conducts a first capability including an analysis of a received object to determine if the received object is associated with a malicious attack. The analysis may be altered upon receipt of a configuration file that is substantially lesser in size than the software forming the first detection module and includes information to alter one or more rules controlling the first capability.
US 20150096022 A1; Dynamically Adaptive Framework And Method For Classifying Malware Using Intelligent Static, Emulation, And Dynamic Analyses
Techniques for malware detection are described herein. According to one aspect, control logic determines an analysis plan for analyzing whether a specimen should be 
US 20140215621 A1; System, Method, And Apparatus For Providing Network Security
A proactive security mechanism is disclosed, among other things, with the ability to monitor a protected domain in real-time and safely identify inoculation procedures for responding to threats introduced to the protected domain via malware.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHANG DO/Primary Examiner, Art Unit 2492